Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 12 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock et al. (Whillock) (US Pat. No. 8,226,574) in view of Breed et al. (Breed) (US 2007/0086624), and further in view of Schultz (US 2007/0124135).
Regarding claim 1, Whillock discloses a system for determining if a specific individual is currently impaired or unimpaired, comprising:
eye tracking and motion sensor (“Camera Sensor”) (camera 12) to capture movement by a specific individual while performing one or more physical and cognitive ability test (col. 3, lns. 32-45, eye motion is captured and tracked);
a physical and cognitive ability testing system (30) in communication with the Camera Sensor (col. 3, lns. 32-45, module 30 compares eye motion to stored baseline data of a user to determine an impairment status);
an electronic database (20) in communication with the physical and cognitive ability testing system (col. 3, lns. 25-30, baseline eye motion data of a person is stored in database 20); 
the database storing video of physical and cognitive abilities of a specific individual recorded at an earlier point in time (col. 3, lns. 23-30, baseline eye motion data of a person is stored in database 20);
wherein a video of current physical and cognitive abilities (col. 2, lns. 25-51, a person is instructed to follow a pattern with his/her eyes) of the specific individual is electronically provided to the physical and cognitive ability testing system; wherein the physical and cognitive ability testing system is programmed to receive the video of the specific individual stored in the (col. 3, lns. 39-54, module 30 compares the current eye motion to stored baseline data of a user to determine an impairment status).
Whillock is silent about a 3D camera and sound sensor programmed to record speech from the specific individual; the database including previously recorded speech from the specific individual; wherein speech is electronically provided to the physical and cognitive ability testing system. 
Breed from the same or similar field of endeavor discloses a 3D camera and sound sensor ([0320], [0762], [0969], a 3D camera and microphone is used to monitor a driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Breed into the teachings of Whillock for capturing more image data of the driver for more accurate determination of a state of the driver and for capturing audio during the imaging of the driver.
Whillock in view of Breed is silent about a sound sensor programmed to record speech from the specific individual; the database including previously recorded speech from the specific individual; wherein speech is electronically provided to the physical and cognitive ability testing system.
Schultz from the same or similar field of endeavor discloses a sound sensor programmed to record speech from the specific individual ([0006], a first speech is recorded and stored); the database including previously recorded speech from the specific individual ([0006], a first speech is recorded and stored); wherein speech is electronically provided to the physical and ([0006], the second recorded speech is compared to a first recorded speech to determine the impairment state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schultz into the teachings of Whillock in view of Breed for more accurate determination of a state of the driver by using data captured when a driver is sober.
Regarding claim 2, Whillock discloses wherein the electronic database storing baseline results for the individual derived from the earlier video and the physical and cognitive ability testing system programmed to obtain current results derived from the video received from Camera Sensor and the physical and cognitive ability testing system programmed to compare the current results to the baseline results as part of its determining whether the specific individual is currently impaired (col. 3, lns. 39-54, module 30 compares the current eye motion to stored baseline data of a user to determine an impairment status).
Regarding claim 4 and 9, Whillock discloses wherein the Camera Sensor is in the possession or control of a law enforcement officer or government authority at the time of filming the video of current physical or cognitive abilities of the specific individual (col. 1, lns. 33-64, the system is used by a police officer for automatic gaze nystagmus testing).
Regarding claim 5 and 10, Whillock discloses wherein the video stored in the electronic database is at a point of time where the individual was in an unimpaired state (col. 3, lns. 20-30, 38-45, a baseline image of the person under normal conditions is compared to an image of the person believed to be under the influence).
Regarding claim 6 and 11, Whillock discloses wherein the video of current physical or cognitive abilities is taken at a time that the specific individual has been pulled over by a law (col. 1, lns. 33-64, the system is used by a police officer for automatic gaze nystagmus testing).
Regarding claim 7, Whillock discloses a system for determining if a specific individual is currently impaired or unimpaired, comprising:
eye tracking and motion sensor (“Camera Sensor”) (camera 12); 
a physical and cognitive ability testing system (30) in communication with the Camera Sensor (col. 3, lns. 32-45, module 30 compares eye motion to stored baseline data of a user to determine an impairment status); and
an electronic database (20) in communication with the physical and cognitive ability testing system (col. 3, lns. 25-30, baseline eye motion data of a person is stored in database 20);  
the database storing baseline results derived from a video of physical and cognitive abilities of a specific individual recorded at an earlier point in time (col. 3, lns. 23-30, baseline eye motion data of a person is stored in database 20);
wherein a video of current physical or cognitive abilities (col. 2, lns. 25-51, a person is instructed to follow a pattern with his/her eyes) of the specific individual is electronically provided to the physical and cognitive ability testing system and the physical and cognitive ability testing system is programed to derive current results from the video received from the Camera Sensor; wherein the physical and cognitive ability testing system is programmed to receive the baseline results for the specific individual stored in the electronic database and is further programed to determine whether the specific individual is currently impaired based on an electronic comparison of the current results to the baseline results (col. 3, lns. 39-54, module 30 compares the current eye motion to stored baseline data of a user to determine an impairment status).
Whillock is silent about a 3D camera and sound sensor programmed to record speech from the specific individual; the database including previously recorded speech from the specific individual; wherein speech is electronically provided to the physical and cognitive ability testing system. 
Breed from the same or similar field of endeavor discloses a 3D camera and sound sensor ([0320], [0762], [0969], a 3D camera and microphone is used to monitor a driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Breed into the teachings of Whillock for capturing more image data of the driver for more accurate determination of a state of the driver and for capturing audio during the imaging of the driver.
Whillock in view of Breed is silent about a sound sensor programmed to record speech from the specific individual; the database including previously recorded speech from the specific individual; wherein speech is electronically provided to the physical and cognitive ability testing system.
Schultz from the same or similar field of endeavor discloses a sound sensor programmed to record speech from the specific individual ([0006], a first speech is recorded and stored); the database including previously recorded speech from the specific individual ([0006], a first speech is recorded and stored); wherein speech is electronically provided to the physical and cognitive ability testing system ([0006], the second recorded speech is compared to a first recorded speech to determine the impairment state).
claim 12, the limitations of claim 12 are rejected in the analysis of claims 6 and 7.

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock et al. (Whillock) (US Pat. No. 8,226,574) in view of Breed et al. (Breed) (US 2007/0086624) in view of Schultz (US 2007/0124135), and further in view of Wu (US 2015/0258892).
Regarding claim 3, 8, and 13, Whillock in view of Breed in view of Schultz discloses the system of claim 2 (See claim 2 above).
Whillock in view of Breed in view of Schultz is silent about wherein the physical and cognitive ability testing system programed with a predefined deviation level for set an amount of difference between the current results and the baseline results that has to be met for the specific individual to be considered currently impaired.
Wu from the same or similar field of endeavor discloses wherein the physical and cognitive ability testing system programed with a predefined deviation level for set an amount of difference between the current results and the baseline results that has to be met for the specific individual to be considered currently impaired ([0011], FIG. 4, steps 20 and 22, the driver’s current eye movement is compared to a stored normal eye movement to determine if the eye movement is greater than a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of Whillock in view of Breed in view of Schultz for reducing false positives for a driver being determined to be impaired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488